Citation Nr: 0912019	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  05-36 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for dysthymic disorder, 
and if so, whether the reopened claim should be granted.

2.  Entitlement to service connection for a generalized 
anxiety disorder.

3.  Entitlement to service connection for sinus problems.

4.  Entitlement to service connection for substance abuse and 
alcohol abuse, to include as secondary to service connected 
post traumatic stress disorder (PTSD).

5.  Entitlement to service connection for major depressive 
disorder (MDD), also claimed as depressive neurosis.

6.  Entitlement to service connection for peptic ulcer 
disease.



ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy 
from April 1972 to May 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Huntington, West Virginia, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA), which denied 
entitlement to the benefits sought.

The issues involving entitlement to service connection for 
alcohol and substance abuse as secondary to PTSD, and service 
connection for MDD and peptic ulcer disease, are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Service connection for dysthymic disorder was denied in a 
July 1999 RO decision on the basis that there was no evidence 
tending to establish a nexus between the current diagnosis 
and service.  This decision was not appealed.

2.  Evidence received since July 1999 has not been previously 
considered by agency decision makers, but it is cumulative 
and redundant of evidence already of record, does not relate 
to an unestablished fact, and does not raise the reasonable 
possibility of substantiating the claim for service 
connection for dysthymic disorder.

3.  There is no evidence of a currently diagnosed generalized 
anxiety disorder; anxiety is a symptom of PTSD.

4.  No chronic sinus disability was first manifested on 
active duty, and the preponderance of the evidence is against 
of finding that any currently diagnosed sinus disability is 
related to active service.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
a claim of service connection for dysthymic disorder.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

2.  Service connection for a generalized anxiety disorder is 
not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2008).

3.  Service connection for a sinus condition is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

With regard to the attempt to reopen a previously denied 
claim of service connection for dysthymic disorder, legally 
sufficient notice was provided to the Veteran in May 2004 
correspondence.  This pre-adjudicatory letter informed the 
Veteran of the date of the prior denial and the grounds for 
such.  It also stated that new and material evidence was 
needed to reopen the claim, and defined those concepts for 
the Veteran.  Finally, the letter addressed the underlying 
claim of service connection for a dysthymic disorder.  The 
Veteran was informed of the elements of service connection, 
the evidence and information needed to substantiate his 
claim, and the respective responsibilities of VA and the 
Veteran in supplying such.  

The remaining claims were addressed in April 2004 
correspondence, which supplied legally sufficient notice 
prior to the initial adjudication of the claims.  The Veteran 
was informed of the elements of service connection, the 
evidence and information needed to substantiate his claims, 
and the respective responsibilities of VA and the Veteran in 
supplying such.  The Board notes that some confusing language 
was used in identifying the issues under consideration with 
respect to an anxiety disorder and a depressive disorder, but 
in May 2004 correspondence, the Veteran clearly indicated his 
correct understanding of the issues.  The Veteran has been 
afforded a full and fair opportunity to meaningfully 
participate in the adjudication of his claims.

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, VA 
has obtained complete service treatment records, as well as 
all available VA inpatient and outpatient treatment records 
from VA facilities identified by the Veteran or in the 
record.  No private treatment records have been identified.  
The Veteran has been afforded repeated VA psychiatric 
examinations, as well as a general medical examination in 
March 2000.  In light of the voluminous current treatment 
records, as well as service treatment records, no further 
examinations are warranted or necessary.  The appellant has 
not identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claims.

New and Material Evidence

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board 
decisions which are unappealed become final.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  The claim 
at issue here was initiated in November 2003.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Here, the RO denied service connection for a dysthymic 
disorder in a July 1999 rating decision, which the Veteran 
did not appeal.  At the time of that decision, the evidence 
consisted of service treatment records showing no in-service 
psychiatric complaints or treatment, and a VA discharge 
summary for a December 1996 to January 1997 hospitalization 
for substance abuse and dysthymic disorder treatment.  The 
Veteran's application for benefits requested consideration of 
presumptive service connection.  The RO denied service 
connection, finding that there was no evidence of any nexus 
to service for the currently diagnosed psychiatric 
disability.  No medical opinion indicated such a link, and 
the Veteran had not submitted requested evidence of 
continuity of symptoms since separation from service more 
than 21 years prior.

Since July 1999, VA has received numerous additional VA 
outpatient and inpatient treatment records, as well as 
repeated VA examination reports.  These continue to show 
treatment for a psychiatric disorder, but they do not address 
the unestablished fact of a nexus to service.  No doctor 
offers an opinion regarding a relationship between service 
and dysthymic disorder.  Opinions are expressed with regard 
to PTSD and major depressive disorder, but not regarding 
dysthymic disorder.  The Veteran has reiterated his own 
belief in a connection.

The evidence received since July 1999 does not constitute new 
and material evidence for purposes of reopening a previously 
denied claim of service connection for a dysthymic disorder.  
Although certainly new in the sense that they could not have 
been considered prior to their creation, the VA treatment and 
examination records are not material.  They do not address 
the unestablished fact of a nexus.  In the main, they merely 
reiterate the already established fact of current diagnosis.  
As the central question to a claim of service connection 
remains unaddressed, the new evidence cannot be said to raise 
the reasonable possibility of substantiating the claim.  The 
claim for entitlement to service connection for a dysthymic 
disorder is not reopened, and remains denied.

The Board notes that following the denial of service 
connection for dysthymic disorder, the Veteran was granted 
service connection for PTSD dating back to the date of his 
original claim.  It appears, though the RO does not state, 
that the PTSD claim was felt to have subsumed the dysthymia 
claim; in effect, the RO granted service connection for an 
acquired psychiatric disability under a different diagnostic 
label.

Service Connection

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases may be presumed to have been incurred 
in service, if they become manifest to a degree of ten 
percent or more within the applicable presumptive period.  38 
U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 
3.309(a).  No disability considered in this decision is a 
listed disease subject to presumptive service connection.

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be a 
medical diagnosis of a current disability; medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

Importantly, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

Generalized Anxiety Disorder

A review of service treatment records reveals no complaints 
of or treatment for any psychiatric symptomatology during 
active duty service.  There is no reference to anxiety 
complaints or excessive worry in service records.  The May 
1975 separation examination is negative for any psychiatric 
complaints, findings, or diagnoses.

Post service VA medical records from December 1996 to 
February 2008 reveal ongoing treatment for a variety of 
psychiatric complaints, including depression and anxiety.  
PTSD, dysthymic disorder, Major Depressive Disorder, and 
substance abuse have been variously listed as diagnoses.  
Until approximately August 2002, anxiety appeared in medical 
records only as a noted symptom of PTSD.  No anxiety disorder 
was formally diagnosed.  In August 2002, however, doctors 
listed generalized anxiety disorder as a diagnosis in the 
Veteran's past medical history.  There is no indication of 
the rationale or reasoning for this change, and the 
accompanying treatment records, including those related to a 
short hospitalization for PTSD treatment, do not 
independently diagnose any generalized anxiety disorder.  It 
appears that the listing of this condition as a separate, 
free-standing diagnosis is akin to a clerical error.  
Subsequent treating doctors do continue to list anxiety 
disorder as part of the medical history, and note medication 
for anxiety, but their contemporaneous findings do not show a 
current diagnosis.  

Moreover, on repeated VA psychiatric examinations, from March 
2000 to March 2008, VA examiners have consistently declined 
to diagnose a generalized anxiety disorder.  Anxiety is 
instead related to PTSD as a symptom, and not as an 
independent disease or disability.

The Board finds that the overwhelming preponderance of the 
medical evidence of record establishes that there is no 
current, valid diagnosis of a generalized anxiety disorder.  
All medical opinions and findings indicating their rationale 
and reasoning have excluded this diagnosis, and have noted 
anxiety to be merely a symptom of already service connected 
PTSD.  In the absence of a current generalized anxiety 
disability, service connection must be denied.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).



Sinus Problems

A review of service treatment records reveals that at the 
February 1972 examination for enlistment, the Veteran denied 
a history of ear, nose, or throat trouble, sinusitis, chronic 
or frequent colds, or allergies.  The examiner made no 
findings of any respiratory problems.  In February 1974, and 
again in August 1974, the Veteran complained of, and was 
treated for, head colds.  Examination on separation in May 
1975, however, noted no residuals of these apparently acute 
infections.  There was no indication of any sinus problems.

During a December 1996 to January 1997 VA substance abuse 
treatment hospitalization, the Veteran reported that he had 
just finished a course of treatment for bronchitis.

VA treatment records from January 1999 to February 2008 have 
been considered.  In December 1999, the Veteran complained of 
"post nasal discharge at times."  The VA treating doctor 
listed chronic sinusitis as a diagnosis.  At an August 2000 
consultation with an ear, nose, and throat specialist, 
however, the doctor stated that there was no evidence of 
disease of the nose, and reported no other respiratory 
problems.  The consultation was for ear pain.  Subsequent VA 
treatment records indicated a history of sinus problems, and 
reported use of inhalational sprays and antihistamines, but 
noted that there were no current signs or symptoms of sinus 
disease.  Repeated physical examinations in connection with 
ongoing medical care reported no sinusitis or other chronic 
sinus problems, though the records continue to reflect a 
listed diagnosis of unspecified sinusitis.  There is no 
ongoing complaint of or treatment for sinus problems.  The 
Board notes that where headaches are diagnosed, they are 
associated with tension, not sinuses.

At a March 2000 VA general medical examination the Veteran 
reported having allergies to dust, and "constant sinus 
drainage."  He reported having some frontal headaches 
related to his sinuses.  Physical examination showed no 
abnormalities of the sinuses, or any other problem with the 
respiratory system.  The Veteran took an antihistamine.  The 
examiner stated "Sinusitis?  No disease found."

The Board finds that service connection for a sinus condition 
is not warranted.  The medical evidence of record indicates 
that there is no currently diagnosed chronic sinus 
disability.  There are no regular complaints of such 
reflected in the VA treatment records, and at several 
examinations, no doctor has diagnosed a chronic sinus 
disability.  The Board recognizes that the Veteran does 
receive medication for respiratory complaints, and a 
diagnosis of sinusitis does appear in the computerized 
problem list for this Veteran.  Even assuming arguendo that 
there is a current, valid diagnosis of a sinus condition, 
however, the evidence of record does not show any 
relationship between such and service.  The Veteran's in-
service treatment was for isolated and acute instances of 
infection.  No sinus problems were noted at those times, only 
general notation of head colds.  Further, no residual 
findings or complaints were noted at separation, and the 
evidence of record shows no treatment for respiratory 
complaints of any type until December 1996, more than 20 
years after service.  This lengthy period without treatment 
is evidence against a finding of continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment of the claimed condition for 
many years after service).  The Board notes that the Veteran 
has not supplied requested evidence of continuity of symptoms 
or treatment since service.  The preponderance of the 
evidence does not support a finding of service connection.


ORDER

New and material evidence not having been received, reopening 
of a claim of service connection for dysthymic disorder is 
denied.

Service connection for generalized anxiety disorder is 
denied.

Service connection for a sinus problem is denied.



REMAND

Remand is required with respect to the remaining claims.  The 
claim of service connection for substance abuse and alcohol 
abuse as secondary to PTSD has not been properly developed or 
considered under the appropriate laws and regulations, and 
the claims of service connection for peptic ulcer disease and 
for major depressive disorder are inextricably intertwined 
with that determination.

The RO denied service connection for substance and alcohol 
abuse on the ground that service connection was denied as a 
matter of law, as willful misconduct.  The Veteran, however, 
has claimed service connection for the condition as secondary 
to service connected PTSD.  Section 8052 of the Omnibus 
Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-
508, § 8052, 104 Stat. 1388, 1388-91, prohibits, effective 
for claims filed as in the instant case after October 31, 
1990, payment of compensation for a disability that is a 
result of a veteran's own alcohol or drug abuse.  Moreover, 
Section 8052 also amended 38 U.S.C.A. § 105(a) to provide 
that, with respect to claims filed after October 31, 1990, an 
injury or disease incurred during active service will not be 
deemed to have been incurred in line of duty if the injury or 
disease was a result of the person's own willful misconduct, 
including abuse of alcohol or drugs.  38 U.S.C.A. § 105; 38 
C.F.R. §§ 3.1(m), 3.301(d).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit), however, in Allen v. Principi, 237 F.3d 
1368 (Fed. Cir. 2001), held that there can be service 
connection for compensation for an alcohol or drug abuse 
disability acquired as secondary to, or as a symptom of, a 
service-connected disability.  The Federal Circuit also 
indicated that veterans could only recover if they can 
"adequately establish that their alcohol or drug abuse 
disability is secondary to or is caused by their primary 
service-connected disorder."  The Federal Circuit stated 
that such compensation would only result "where there is 
clear medical evidence establishing that the alcohol or drug 
abuse disability is indeed caused by a veteran's primary 
service-connected disability, and where the alcohol or drug 
abuse disability is not due to willful wrongdoing."  In 
addition, the Federal Circuit found that 38 U.S.C.A. § 1110 
permits a veteran to receive compensation for an alcohol-
abuse or drug-abuse disability acquired as secondary to, or 
as a symptom of, a veteran's service-connected disability.  
Compensation is precluded in only two situations: (1) for 
primary alcohol abuse disabilities; and (2) for secondary 
disabilities (such as cirrhosis of the liver) that result 
from primary alcohol abuse.  The Federal Circuit defined 
"primary" as meaning an alcohol abuse disability arising 
during service from voluntary and willful drinking to excess.

The case must be remanded for the RO to properly develop the 
Veteran's claim under the theory he espouses, to include 
provision of a VA examination and a medical opinion.

With regard to the claim of service connection for peptic 
ulcer disease, at least one VA doctor has associated that 
condition with the Veteran's history of drug and alcohol 
abuse.  The ulcer disease claim cannot, therefore, be 
resolved until the claim of service connection for substance 
and alcohol abuse has been adjudicated on the merits.  

Turning to the claim of service connection for major 
depressive disorder (MDD), the Board finds that remand is 
required for clarification of the diagnosis and to obtain an 
opinion on etiology.

The medical evidence of record establishes that MDD was first 
diagnosed in 1999.  Subsequent VA examinations have continued 
to diagnosis MDD as well as PTSD, and have stated that the 
two conditions are not related.  VA treatment records, 
however, both dispute the accuracy of the MDD diagnosis, and 
its etiology.  Treating doctors have indicated that there is 
no separate diagnosable depressive disability, and that the 
reported depression is merely part of PTSD.  They have also 
speculated that depression is a secondary condition to long 
term drug and alcohol abuse.  Remand is required to determine 
whether there is a current service connectable psychiatric 
disability in addition to PTSD, and if so, whether such may 
be independently associated with service or a service 
connected disability.



Accordingly, the case is REMANDED for the following action:

1.  Provide to the Veteran all notice 
required under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), to include notice of 
the elements of secondary service 
connection.

2.  Obtain complete records from VAMC 
Salem for the December 1996 to January 
1997 hospitalization.

3.  Schedule the Veteran for a VA 
psychiatric examination.  The claims 
folder must be reviewed in conjunction 
with the examination.

a)  The examiner should identify all 
currently diagnosed psychiatric 
disabilities.  The doctor should 
particularly state whether a diagnosis of 
any independent depression disorder is 
warranted now or at any time in the past, 
or if depression symptoms were 
manifestations of PTSD.  If a separate 
psychiatric disability, other than PTSD, 
is diagnosed, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that such is related to 
service.  A full and complete rationale is 
required for all opinions expressed.

b) The examiner should opine as to whether 
the Veteran's long term alcohol and drug 
abuse is secondary to his service 
connected PTSD.  The examiner should 
specifically address the relative dates of 
onset of substance abuse and PTSD, and 
should state whether such abuse was 
aggravated beyond the natural progression 
by service connected PTSD.  If a 
psychiatric disability other than PTSD is 
diagnosed, the examiner is asked to 
discuss that condition's role, if any, in 
drug and alcohol abuse.

3.  Schedule the Veteran for a VA stomach 
examination.  The claims folder must be 
reviewed in conjunction with the 
examination.  The examiner is asked to 
opine as to whether there is a current 
diagnosis of peptic ulcer disease, and if 
so, to opine as to the likely etiology of 
such.  The examiner should address whether 
it is at least as likely as not any 
diagnosed ulcer disease is related to 
service or to another disability, in 
particular drug and alcohol abuse.

4.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the Veteran the requisite 
time period to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).





______________________________________________
DENNIS F. CHIAPPETTA, JR.
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


